Exhibit 10.2

 

STATE SETTLEMENT AGREEMENT

I.PARTIES

This Settlement Agreement (the “Agreement”) is entered into between the
[Stateof] (“the State”) and Universal Health Services, Inc. (“UHS, Inc.”) and
UHS of Delaware, Inc. (“UHS of Delaware, Inc.”), acting on behalf of the
entities listed on Exhibits A and B , (collectively the “Defendants” or “UHS”),
hereinafter collectively referred to as “the Parties.”

II.PREAMBLE

As a preamble to this Agreement, the Parties agree to the following:

A.UHS, Inc. is a for-profit holding company which directly or indirectly owns
the assets or stock of inpatient and residential psychiatric and behavioral
health facilities, namely those listed in Exhibits A and B to this Agreement,
that provide services to individuals, including beneficiaries of various federal
health care programs.  UHS of Delaware, Inc. is a subsidiary of UHS, Inc. which
provides management services to other subsidiaries of UHS, Inc. including
inpatient and residential psychiatric and behavioral health facilities, namely
those listed in Exhibits A and B to this Agreement, that provide services to
individuals, including beneficiaries of various federal health care programs.

B.Pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. §
3730(b) and analogous State false claims act, the following actions were filed:

(1)On May 22, 2012, Carmella Gardner filed a qui tam action in the United States
District Court for the Middle District of Florida captioned United States ex
rel. Gardner v. Universal Health Services, Inc., No. 3:12-CV-608-3-34.  This
action was transferred to the Eastern District of Pennsylvania and given docket
number 2:17-cv-03332-AB.

(2)On September 21, 2012, Ricky Naylor filed a qui tam action in the United
States District Court for the Northern District of Illinois captioned United
States ex rel. Naylor v. Universal Health Services, Inc., No. 12-cv-7552.  This
action was transferred to the Eastern District of Pennsylvania and given docket
number 2:14-cv-06198-AB.

 

--------------------------------------------------------------------------------

 

(3)On November 6, 2013, Ashok Jain filed a qui tam action in the United States
District Court for the Eastern District of Pennsylvania captioned United States
ex rel. Jain v. Universal Health Services, Inc., et al., No. 2:13-cv-06499-AB.

(4)On December 17, 2013, Sheralyn Chisholm filed a qui tam action in the United
States District Court for the Northern District of Georgia captioned United
States ex rel. Chisholm v. Universal Health Services, Inc., et al., No.
13-CV-4172.  This action was transferred to the Eastern District of Pennsylvania
and given docket number 2:17-cv-01892-AB.

(5)On February 12, 2014, Dionna D. Carter, Angela Coleman, Sami Hassan, and ABC
LLC, filed a qui tam action in the United States District Court for the Eastern
District of Pennsylvania captioned United States ex rel. Doe, et al. v.
Universal Health Services, Inc., et al., No. 2:14-cv-00921. On March 26, 2020,
ABC, LLC filed a notice voluntarily dismissing all of its claims with prejudice,
and its claims were dismissed by Order dated XXXX XX, 2020.

(6)On April 22, 2014, June P. Brinson, Barbara A. Burke, Adrienne D. Reynolds,
Demeka N. Smith, Lisa P. Torras, and Inez Mitchell-Warrick filed a qui tam
action in the United States District Court for the Middle District of Georgia
captioned United States ex rel. Brinson, et al. v. Universal Health Services,
Inc., et al., No. 5:14-CV-157.  This action was transferred to the Eastern
District of Pennsylvania and given docket number 2:14-cv-07275-AB.

(7)On May 28, 2014, Tiffany Mitchell filed a qui tam action in the United States
District Court for the Middle District of Georgia captioned United States ex
rel. Mitchell v. Turning Point Care Center, Inc., et al., No.
7:14-cv-00081-HL.  This action was transferred to the Eastern District of
Pennsylvania and given docket number 2:15-cv-00259-AB.

(8)On September 2, 2015, Debra Conaway, Aloma Bryan, and Delores Henderson filed
a qui tam action in the United States District Court for the Northern District
of Georgia captioned United States ex rel. Conaway, et al. v. Universal Health
Services, Inc., et al., No. 1:15-CV-3094.  This action was transferred to the
Eastern District of Pennsylvania and given docket number 2:17-cv-02233-AB.

2

--------------------------------------------------------------------------------

 

(9)On December 8, 2016, Dr. Matthew Sachs and Laurie Dierstein filed a qui tam
action in the United States District Court for the Eastern District of Virginia
captioned United States ex rel. Sachs, et al. v. Universal Health Services,
Inc., et al., No. 2:16-cv-00705.  This action was transferred to the Eastern
District of Pennsylvania and given docket number 2:17-cv‑ 03604-AB.

(10)On August 25, 2017, Wayne Brockman, Angelique Epps, Nicole Lloyd-Harden,
Wayne Petersen, Jr., Lavar Reynolds, Wendell Ray Scott, and Constantine Johnson
filed a qui tam action in the United States District Court for the Eastern
District of Virginia captioned United States ex rel. Brockman, et al. v.
Universal Health Services, Inc., et al., No. 4:17-cv-103. This action was
transferred to the Eastern District of Pennsylvania and given docket number
2:17-cv-05350-AB.

(11)On June 25, 2018, Thomas Glass filed a qui tam action in the United States
District Court for the Western District of Virginia captioned United States ex
rel. Glass v. Hughes Center, LLC., et al., No. 4:18-CV-00037.  This action was
transferred to the Eastern District of Pennsylvania and given docket number
2:18-04018-AB.

(12)On December 26, 2018, Heidi Parent-Leonard filed a qui tam action in the
United States District Court for the Western District of Michigan captioned
United States ex rel. Parent‑Leonard v. Forest View Psychiatric Hospital, et
al., No. 1:18-cv-1426.

(13)On February 13, 2019, Kenneth Russell and Yvette Gates filed a qui tam
action in the United States District Court for the Northern District of Georgia
captioned United States ex rel. Russell, et al. v. Universal Healthcare
Services, Inc., et al., No. 1:19-CV-0764.

(14)On June 21, 2019, Sandra McLauchlin and Christina Varner filed an Amended
Complaint in a qui tam action in the United States District Court for the
Eastern District of Michigan captioned United States ex rel. McLauchlin, et al.
v. Havenwyck Holdings, Inc., et al., No. 2:19-cv-10832.

These qui tam actions will be referred to collectively as the “Civil Actions.”

3

--------------------------------------------------------------------------------

 

C.UHS has entered into a separate civil settlement agreement (the “Federal
Settlement Agreement”) with the “United States of America” as that term is
defined in the Federal Settlement Agreement (the “United States”).

D.The State contends that UHS caused claims for payment to be submitted to the
State’s Medicaid Program (42 U.S.C. Chapter 7 Subchapter XIX), including
“managed care entities” as defined by 42 U.S.C. § 1396u-2.

E.The State contends that it has certain civil and administrative causes of
action, including pursuant to the Texas Human Resources Code Chapter 36, Texas
Medicaid Fraud Prevention Act (“TMFPA”), against Defendants for engaging in the
following conduct (the “Covered Conduct”):

(1)during the period from January 1, 2007, through December 31, 2018, UHS, Inc.,
UHS of Delaware, Inc., and the entities listed on Exhibit A submitted or caused
to be submitted false claims for services provided to Medicaid beneficiaries at
the facilities listed on Exhibit A, resulting from UHS’s (i) admission of
beneficiaries who were not eligible for inpatient or residential treatment, (ii)
failure to properly discharge beneficiaries when they no longer needed inpatient
or residential treatment, (iii) improper and excessive lengths of stay, (iv)
failure to provide adequate staffing, training, and/or supervision of staff, (v)
billing for services not rendered, (vi) improper use of physical and chemical
restraints and seclusion; and (vii) failure to provide inpatient acute or
residential care in accordance with federal and state regulations, including,
but not limited to, failure to develop and/or update individualized assessments
and treatment plans, failure to provide adequate discharge planning, and failure
to provide required individual and group therapy;

(2)during the period from January 1, 2010, through December 31, 2018, UHS, Inc.,
UHS of Delaware, Inc., and the entities listed on Exhibit B, submitted or caused
to be submitted false claims for services provided to Medicaid beneficiaries at
the facilities listed on Exhibit B, resulting from UHS’s (i) admission of
beneficiaries who were not eligible for inpatient or residential treatment, (ii)
failure to properly discharge beneficiaries when they no longer needed

4

--------------------------------------------------------------------------------

 

inpatient or residential treatment, (iii) improper and excessive lengths of
stay, (iv) failure to provide adequate staffing, training, and/or supervision of
staff, (v) billing for services not rendered, (vi) improper use of physical and
chemical restraints and seclusion; and (vii) failure to provide inpatient acute
or residential care in accordance with federal and state regulations, including,
but not limited to, failure to develop and/or update individual assessments and
treatment plans, failure to provide adequate discharge planning, and failure to
provide required individual and group therapy.

F.Each of the facilities listed on Exhibits A or B and marked with an asterisk
(*) are facilities that UHS acquired from Ascend Health Corp. on October 10,
2012.  Each of the facilities listed on Exhibits A or B and marked with a double
asterisk (**) are facilities that UHS acquired from Psychiatric Solutions, Inc.
f/k/a Premiere Behavioral Solutions, Inc., on November 15, 2010.  Accordingly,
some of the Covered Conduct took place before UHS acquired the facilities at
issue.

G.This Agreement is neither an admission of facts or liability by UHS nor a
concession by the State that its allegations are not well founded.  UHS denies
the State’s allegations in Paragraph E.

H.The Parties mutually desire to reach a full and final settlement as set forth
below.

III.TERMS AND CONDITIONS

NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants and obligations set forth in
this Agreement, and for good and valuable consideration as stated herein, the
Parties agree as follows:

1.UHS agrees to pay to the United States and the Medicaid Participating States
(as defined in sub-paragraph (c) and subject to the non-participating state
deduction provision of sub-paragraph (d) below), collectively, the sum of One
Hundred and Seventeen Million Dollars ($117,000,00.00) plus accrued interest
(the “Settlement Amount”).  The Settlement Amount shall constitute a debt
immediately due and owing to the United States and the Medicaid Participating
States on the “effective date” of the Federal Settlement Agreement, as defined

5

--------------------------------------------------------------------------------

 

therein and subject to the terms of this Agreement.  The debt shall forever be
discharged by payments to the United States and the Medicaid Participating
States under the following terms and conditions:

(a)UHS shall pay to the United States the sum of $88,124,761.27 plus accrued
interest pursuant to the terms of the Federal Settlement Agreement.

(b)The total portion of the amount paid by UHS for the Covered Conduct for the
States (subject to the non-participating state deduction provision of
sub-paragraph (d) below) is $57,750,477.46 consisting of a portion paid to the
States under this Agreement of $28,875,238.73 and another portion paid to the
United States as part of the Federal Settlement Agreement of
$28,875,238.73.  UHS shall pay to the Medicaid Participating States the sum of
$28,875,238.73 plus accrued interest in the amount of $50,432.78 (the “Medicaid
State Settlement Amount”), subject to the non-participating state deduction
provision of sub-paragraph below (the “Medicaid Participating State Settlement
Amount”), no later than seven (7) business days after the expiration of the
60-day opt-in period for Medicaid Participating States described in
Sub-paragraph (c) below.  The Medicaid Participating State Settlement Amount
shall be paid and immediately deposited by electronic funds transfer to the New
York State Attorney General’s National Global Settlement Account pursuant to
written instructions from the state negotiating team (the “State Team”), which
written instructions shall be delivered to counsel for UHS.  The electronic
funds transfer shall constitute tender and negotiation of the State Amount as
defined in Paragraph III. 1. (d) below.

(c)UHS shall execute a State Settlement Agreement with any State that executes
such an Agreement in the form to which UHS and the State Team have agreed, or in
a form otherwise agreed to by UHS and an individual State.  The State shall
constitute a Medicaid Participating State provided this Agreement is fully
executed by the State and delivered to UHS’s attorneys within 60 days of
receiving this Agreement.  UHS’s offer to resolve this matter with the State
shall become null and void absent written agreement between counsel for UHS and
the State Team to extend the 60-day period.

6

--------------------------------------------------------------------------------

 

(d)The total portion of the amount paid by UHS in settlement for the Covered
Conduct for the State is $[TotalSettlement], consisting of a portion paid to the
State under this Agreement and another portion paid to the United States as part
of the Federal Settlement Agreement.  The amount allocated to the State under
this Agreement is the sum of $[StateShare] plus applicable interest (the “State
Amount”), of which $[MedicaidRestitution] is restitution or an amount to come
into compliance with law If the State does not execute this Agreement within 60
days of receiving this Agreement, the State Amount shall be deducted from the
Medicaid State Settlement Amount and shall not be paid by UHS absent written
agreement between counsel for UHS and the State Team to extend the time period
for executing this Agreement.

2.Contingent upon receipt of the State Amount, the State agrees to dismiss with
prejudice any state law claims which the State has the authority to dismiss
currently pending against UHS in State or Federal Courts for the Covered Conduct
[.][,] (INSERT THE FOLLOWING LANGUAGE IN QUI TAM STATE AGREEMENTS ONLY)
including any supplemental state law claims asserted in the Civil
Action.  Contingent upon receipt of the State Amount, the State, if served with
the Civil Action and otherwise liable to pay a relator’s share, agrees to pay
the Relator(s), as soon as feasible after such receipt, such amounts as have
been or will be negotiated with the Relator(s) in the Civil Action, which shall
be set forth in side letters issued to and executed by the Relator(s) in the
Civil Action, the amount of $[TotalRelatorShare] plus applicable interest.  This
amount is to be paid through the State Team and has been addressed via side
letter(s) with the Relator(s) in the Civil Action(s).

3.Subject to the exceptions in Paragraph 4 below, in consideration of the
obligations of UHS set forth in this Agreement, and conditioned upon tender and
negotiation of the State Amount, the State agrees to release UHS, Inc., UHS of
Delaware, Inc., and the entities listed on Exhibits A and B, together with their
current and former parent corporations, partnerships, joint ventures, limited
liability company owners and other parent entities; direct and indirect
subsidiaries; brother or sister corporations; divisions; current or former
corporate owners; and the corporate successors and assigns of any of
them,(collectively, the “UHS Released Entities”),

7

--------------------------------------------------------------------------------

 

from any civil or administrative monetary cause of action that the State has for
any claims submitted or caused to be submitted to the State’s Medicaid Program
as a result of the Covered Conduct.

4.Notwithstanding the releases given in Paragraph 3 of this Agreement, or any
other term of this Agreement, the following claims of the State are specifically
reserved and are not released:

(a)any criminal, civil, or administrative liability arising under state revenue
codes;

(b)any criminal liability;

(c)any civil or administrative liability that any person or entity, including
the UHS Released Entities, has or may have to the State or to individual
consumers or state program payors under any statute, regulation, or rule not
expressly covered by the release in Paragraph 3 above, including, but not
limited to, any and all of the following claims:  (i) State or federal antitrust
violations; and (ii) claims involving unfair and/or deceptive acts and practices
and/or violations of consumer protection laws;

(d)any liability to the State for any conduct other than the Covered Conduct;

(e)any liability based upon obligations created by this Agreement;

(f)except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusions from the State’s Medicaid Program;

(g)any liability for expressed or implied warranty claims or other claims for
defective or deficient products and services, including quality of goods and
services;

(h)any liability for personal injury or property damage or for other
consequential damages arising from the Covered Conduct;

(i)any liability for failure to deliver goods or services due; or

(j)any liability of individuals.

5.In consideration of the obligations of UHS set forth in this Agreement, and
the Corporate Integrity Agreement (the “CIA”) that UHS has entered into with the
Office of the Inspector General of the United States Department of Health and
Human Services in connection

8

--------------------------------------------------------------------------------

 

with this matter, and conditioned on receipt by the State of the State Amount,
the State agrees to release and refrain from instituting, recommending,
directing, or maintaining any administrative action seeking exclusion from the
State’s Medicaid Program against UHS and the facilities listed in Exhibit A and
B for the Covered Conduct, except as reserved in Paragraph 4 above.  Nothing in
this Agreement precludes the State from taking action against UHS in the event
that UHS is excluded by the federal government, or for conduct and practices
other than the Covered Conduct.

6.UHS waives and shall not assert any defenses it may have to criminal
prosecution or administrative action for the Covered Conduct, which defenses may
be based in whole or in part on a contention, under the Double Jeopardy Clause
of the Fifth Amendment of the U.S. Constitution or the Excessive Fines Clause of
the Eighth Amendment of the U.S. Constitution, that this Agreement bars a remedy
sought in such criminal prosecution or administrative action.

7.In consideration of the obligations of the State set forth in this Agreement,
the UHS Released Entities waive and discharge the State and any of its agencies,
departments, and personnel including, but not limited to, officials, employees,
and agents, whether current or former in their official and individual
capacities from any causes of action (including attorneys’ fees, costs, and
expenses of every kind and however denominated) which the UHS Released Entities
have against the State and any of its agencies, departments, and personnel as
previously referenced arising from the State’s investigation and prosecution of
the Covered Conduct.

8.The amount that UHS must pay to the State pursuant to Paragraph III.1. above
will not be decreased as a result of the denial of any claims for payment now
being withheld from payment by the State’s Medicaid Program, or any other state
program payor, for the Covered Conduct; and UHS agrees not to resubmit to the
State’s Medicaid Program or any other state program payor, any previously denied
claims, which denials were based on the Covered Conduct, and agrees to withdraw
the appeal of, or not to appeal or cause the appeal of, any such denials of
claims.

9

--------------------------------------------------------------------------------

 

9.UHS shall not seek payment for any claims for reimbursement to the State’s
Medicaid Program covered by this Agreement from any health care beneficiaries or
their parents, sponsors, legally responsible individuals, or third-party payors.

10.UHS expressly warrants that it has reviewed its financial condition and that
it is currently solvent, meaning that a fair valuation of its property
(exclusive of exempt property) exceeds the sum of its debts.

11.The Parties each represent that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.

12.In the event the United States conducts an investigation of individuals and
entities not released in this Agreement, UHS agrees to cooperate fully and
truthfully with any State investigation of individuals or entities not released
in this Agreement as to the Covered Conduct.  Upon reasonable notice of such an
investigation, UHS shall encourage, and agrees not to impair, the cooperation of
its directors, officers, and employees, and shall use its best efforts to make
available and encourage, the cooperation of former directors, officers, and
employees for interviews and testimony, consistent with the rights and
privileges of such individuals and of UHS.  Upon request, UHS agrees to furnish
to the State complete and unredacted copies of all non-privileged documents
including, but not limited to, reports, memoranda of interviews, and records in
its possession, custody or control, concerning any investigation of the Covered
Conduct that it has undertaken, or that has been performed by another on its
behalf, as well as complete and unredacted copies of any other non-privileged
documents in its possession, custody, or control relating to the Covered
Conduct.

13.Except as expressly provided to the contrary in this Agreement, each Party to
this Agreement shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement.

14.Except as otherwise stated in this Agreement, this Agreement is intended to
be for the benefit of the Parties only, and the Parties do not release any
liability as to any other person or entity.  For purposes of construing this
Agreement, this Agreement shall be deemed to have

10

--------------------------------------------------------------------------------

 

been drafted by all parties to this Agreement and shall not, therefore, be
construed against any Party for that reason.

15.Nothing in this Agreement constitutes an agreement by the State concerning
the characterization of the amounts paid hereunder for purposes of the State’s
revenue code.

16.In addition to all other payments and responsibilities under this Agreement,
UHS agrees to pay the State Team’s reasonable expenses and fees, including
travel costs, consultant expenses, and administrative fees, as set forth in a
side letter agreement issued to and executed by UHS.  UHS will pay this amount
by separate check made payable to the National Association of Medicaid Fraud
Control Units, after the Medicaid Participating States execute their respective
Agreements, or as otherwise agreed by the Parties.

17.This Agreement is governed by the laws of the State, except disputes arising
under the CIA shall be resolved exclusively under the dispute resolution
provisions of the CIA, and venue for addressing and resolving any and all
disputes relating to this Agreement shall be the state courts of appropriate
jurisdiction of the State.

18.The undersigned UHS signatories represent and warrant that they are
authorized as a result of appropriate corporate action to execute this
Agreement.  The undersigned State signatories represent that they are signing
this Agreement in their official capacities and that they are authorized to
execute this Agreement on behalf of the State through their respective agencies
and departments.

19.The Effective Date of this Agreement shall be the date of signature of the
last signatory to this Agreement.  Facsimiles of signatures shall constitute
acceptable binding signatures for purposes of this Agreement.

20.This Agreement shall be binding on all successors, transferees, heirs, and
assigns of the Parties.

21.This Agreement constitutes the complete agreement between the Parties with
respect to this matter and shall not be amended except by written consent of the
Parties.

11

--------------------------------------------------------------------------------

 

22.This Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same
Agreement.

23.For purposes of construing this Agreement, this Agreement shall be deemed to
have been drafted by the Parties to this Agreement and shall not, therefore, be
construed against any of the Parties for that reason.

 

 

12

--------------------------------------------------------------------------------

 

[STATEOF]

By:

_____________________________________ Dated:________

_______________________
Name

_______________________
Title

_______________________
Organization

By:

_____________________________________ Dated:________

_______________________
Name

_______________________
Title

_______________________
Organization




 

--------------------------------------------------------------------------------

 

UHS

DATED:  _____________

BY:_____________________________
MATTHEW KLEIN
General Counsel for UHS

DATED:  _____________

BY:________________________
JONATHAN M. PHILLIPS
Gibson Dunn
Counsel for UHS

 

 

 






 

--------------------------------------------------------------------------------

 

Exhibit A

 

Facility Name

Anchor Hospital (Southern Cresecent Behavioral Health System) Southern Crescent
Behavioral Health - Anchor Hospital Campus

Arbour Hospital

Behavioral Hospital of Bellaire*

Cedar Hills Hospital (University Behavioral Health of Oregon, LLC)*

Central Florida Behavioral Hospital

Crescent Pines Hospital (Southern Crescent Behavioral Health System) Southern
Crescent Behavioral Health - Crescent Pines Campus

Cypress Creek Hospital**

El Paso Behavioral Health System*

Forest View Hospital

Fuller Memorial Hospital (Arbour-Fuller Hospital)

Harbor Point Behavioral Health Center, Inc. (f/k/a The Pines Residential
Treatment Center/Brighton/Crawford)**

Hartgrove Hosptial (UHS of Hartgrove, Inc.)

Havenwyck Hospital**

HRI Hospital

The Hughes Center**

Kempsville Center for Behvaioral Health**

Keys of Carolina (Keystone Charlotte LLC)

Kingwood Pines Hospital**

Mayhill Hospital*

Meadows Psychiatric Center

NDA Behavioral Health System**

Newport News Behavioral Health Center

Old Vineyard Behavioral Health

Peachford Behavioral Health System of Atlanta

The Recovery Center*

River Point Behavioral Health (TBJ Behavioral Center LLC)**

Rock River Academy and Residential Center**

Roxbury Treatment Center

Saint Simons By the Sea (HHC St. Simons, Inc.) **

Salt Lake Behavioral Health*

Schick Shadel Hospital*

Streamwood Behavioral Health System (BHC Streamwood Hospital, Inc.)**

Turning Point Care Center (Turning Point Care Center, LLC)

University Behavioral Center (Orlando, Florida)

University Behavioral Health of Denton*

Valley Hospital*

Wekiva Springs Center**

 

--------------------------------------------------------------------------------

 

West Oaks Hospital**

Westwood Lodge Hospital

 

The facilities marked with an asterisk (*) are facilities that UHS acquired from
Ascend Health Corp. on October 10, 2012.  

 

The facilities marked with a double asterisk (**) are facilities that UHS
acquired from Psychiatric Solutions, Inc. f/k/a Premiere Behavioral Solutions,
Inc., on November 15, 2010.

 






 

--------------------------------------------------------------------------------

 

Exhibit B

 

Facility Name

Alabama Clinical Schools

Alliance Health Center**

Arrowhead Behavioral Health**

Atlantic Shores Hospital

Auburn Regional Medical Center Psychiatric Unit

Aurora Pavilion Behavioral Health Services at Aiken Regional Medical Centers

Austin Lakes Hospital**

Austin Oaks Hospital**

Belmont Pines Hospital**

Benchmark Behavioral Health Systems**

BHC Alhambra Hospital**

Black Bear Lodge

Bloomington Meadows Hospital

Brentwood Behavioral Healthcare**

Brentwood Hospital**

Bristol Youth Academy

Brooke Glen Behavioral Hospital**

Brynn Marr Hospital**

Canyon Ridge Hospital**

Cedar Creek Hospital

Cedar Grove Residential Treatment Center

Cedar Ridge Behavioral Hospital

Cedar Ridge Behavioral Hospital at Bethany

Cedar Ridge Residential Treatment Center

Cedar Springs Hospital**

Centennial Peaks Hospital

Center for Change

Chicago Children’s Center for Behavioral Health**

Chris Kyle Patriots Hospital

Clarion Psychiatric Center

Coastal Behavioral Health

Coastal Harbor Treatment Center

Columbus Behavioral Center for Children and Adolescents**

Community Behavioral Health

Compass Intervention Center

Copper Hills Youth Center**

Coral Shores Behavioral Health

 

--------------------------------------------------------------------------------

 

Cottonwood Treatment Center

Cumberland Hall Hospital**

Cumberland Hospital**

DeBarr Residential Treatment Center

Del Amo Behavioral Health System

Diamond Grove Center**

Dover Behavioral Health System

Emerald Coast Behavioral Hospital**

Fairfax Behavioral Health**

Fairfax Behavioral Health – Everett**

Fairfax Behavioral Health – Monroe**

Fairmount Behavioral Health System

Fort Lauderdale Behavioral Health Center**

Foundations Behavioral Health

Foundations for Living

Fox Run Center**

Fremont Hospital**

Friends Hospital**

Garfield Park Behavioral Hospital

Garland Behavioral Hospital

Glen Oaks Hospital

Gulf Coast Treatment Center**

Gulf Coast Youth Academy

Gulf Coast Youth Services**

Gulfport Behavioral Health System

Hampton Behavioral Health Center

Heartland Behavioral Health Services**

Heritage Oaks Hospital**

Hermitage Hall

Hickory Trail Hospital**

Highlands Behavioral Health System

Hill Crest Behavioral Health Services**

Holly Hill Hospital**

Horizon Health***

Hospital Panamericano Cidra**

Hospital San Juan Capestrano

Inland Northwest Behavioral Health

Intermountain Hospital**

Jefferson Trail Treatment Center for Children

John Costigan Center

 

--------------------------------------------------------------------------------

 

Keystone Center

King George School

Rivendell Behavioral Health Hospital

La Amistad Behavioral Health Services

Lake Bridge Behavioral Health

Lakeside Behavioral Health System

Lancaster Behavioral Health Hospital

Laurel Heights Hospital

Laurel Oaks Behavioral Health Center**

Laurel Ridge Treatment Center**

Liberty Point Behavioral Healthcare**

Lighthouse Behavioral Health Hospital**

Lighthouse Care Center of Augusta**

Lincoln Prairie Behavioral Health Center**

Lincoln Trail Behavioral Health System

Manatee Palms Group Homes

Manatee Palms Youth Services

Marion Youth Center

McDowell Center for Children

Meridell Achievement Center

Mesilla Valley Hospital**

Michiana Behavioral Health**

Midwest Center for Youth and Families

Millwood Hospital**

Mountain Youth Academy

Natchez Trace Youth Academy

North Spring Behavioral Health**

North Star Hospital

Oak Plains Academy

Okaloosa Youth Academy**

Palm Point Behavioral Health

Palm Shores Behavioral Health Center**

Palmer Residential Treatment Center

Palmetto Lowcountry Behavioral Health**

Palmetto Pee Dee Behavioral Health**

Palmetto Summerville Behavioral Health**

Palo Verde Behavioral Health

Panamericano Ponce**

Panamericano San Juan**

Parkwood Behavioral Health System

 

--------------------------------------------------------------------------------

 

Pavilion Behavioral Health System

Peak Behavioral Health Services

Pembroke Hospital

Pennsylvania Clinical Schools

Pinnacle Pointe Behavioral Healthcare System**

Poplar Springs Hospital**

Prairie St John’s**

PRIDE Institute**

Provo Canyon Behavioral Hospital

Provo Canyon School

Provo Canyon Schoool - Springville Campus

Psychiatric Institute of Washington

Quail Run Behavioral Health

Red Rock Hospital

Rivendell Behavioral Health Services of Arkansas

River Crest Hospital

River Oaks Hospital

River Park Hospital**

Riveredge Hospital**

Rockford Center

Rolling Hills Hospital**

San Marcos Treatment Center**

SandyPines Residential Treatment Center**

Shadow Mountain Behavioral Health System**

Sierra Vista Hospital**

South Texas Behavioral Health Center

Spring Mountain Sahara

Spring Mountain Treatment Center

Springwoods Behavioral Health

Stonington Institute

Summit Oaks Hospital**

SummitRidge Hospital

Suncoast Behavioral Health Center**

Texas NeuroRehab Center**

Texas Star Recovery**

The Bridgeway

The Brook Hospital – Dupont**

The Brook Hospital – KMI**

The Carolina Center for Behavioral Health

The Horsham Clinic

 

--------------------------------------------------------------------------------

 

The Pavilion at Northwest Texas Healthcare System

The Ridge Behavioral Health System

The Vines Hospital**

Three Rivers Behavioral Health**

Three Rivers Midlands**

Timberlawn Mental Health System

TMC Behavioral Health Center

Two Rivers Psychiatric Hospital

Upper East Tennessee Regional Juvenile Detention Center

Valle Vista Health System**

Virgin Islands Behavioral Health**

Virginia Beach Psychiatric Center**

Wellstone Regional Hospital**

West Hills Behavioral Health Hospital**

Willow Springs Center**

Windmoor Healthcare of Clearwater**

Windsor Laurelwood Center for Behavioral Medicine**

Wyoming Behavioral Institute

 

*** Horizon Health is a subsidiary of UHS, Inc. that provides management
services to psychiatric units at non-UHS facilities.

 

 

 

 

 